       Case 3:18-cv-01753-DRD Document 6 Filed 10/24/18 Page 1 of 34




                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO


 José Alberto Vizcarrondo, Joni T. Faris and    Civil No. 18-1753 (DRD)
 the conjugal partnership formed between
 them,
                                                Diversity Jurisdiction
 Plaintiffs,

                       v.                       Trial by jury demanded

 Telecinco, Inc.; ARA International, LLC ;
 ERA International Corporation; Hacienda
 Tres Hermanos, Inc.; Hacienda Igualdad,
 Inc.; Josefina Ramírez de Arellano, her
 husband Jorge Soltero and the conjugal
 partnership formed by them ; Andrés
 Ramírez de Arellano Paredes ; and Paul
 Hopgood, his wife Jane Doe and the
 conjugal partnership formed by them ;
 Insurance    Company     A;     Insurance
 Company B ; and Insurance Company C.

 Defendants.




                      AMENDED VERIFIED COMPLAINT

     COME NOW PLAINTIFFS, JOSÉ ALBERTO VIZCARRONDO, his wife JONI

T. FARIS and the conjugal partnership formed by them (hereinafter referred collectively

as the “Plaintiffs”), by and through the undersigned attorneys, and respectfully state,

allege and pray as follows:
         Case 3:18-cv-01753-DRD Document 6 Filed 10/24/18 Page 2 of 34



                                I. NATURE OF ACTION

       This is an action for specific compliance of the employment agreement between

José Alberto Vizcarrondo (“Vizcarrondo”) and his former employers Telecinco, Inc., ARA

International, LLC, ERA International Corporation, Hacienda Tres Hermanos, Inc.,

Hacienda Igualdad, Inc. (hereinafter all jointly “Telecinco”), wrongful discharge,

retaliation, constitutional rights’ violation, and for damages suffered by Plaintiffs caused

by Defendants’ illegal and tortious conduct. Plaintiff seeks, among others, equitable and

injunctive relief, compensatory, economic, and emotional damages, back pay, front pay,

double damages, punitive damages, prejudgment and post-judgment interests, litigation

costs, and reasonable attorneys’ fees.


                                         II. PARTIES

       1. Plaintiffs are citizens of the United States, married to each other and residents of

          1 W. Penmarch Place, Sioux Falls, South Dakota, United States. Plaintiff,

          Vizcarrondo worked for Telecinco, Inc. for 13 years up until August 9, 2018

          when he was constructively discharged.

       2. Defendant Telecinco, Inc. is a corporation created and existing under the laws

          of the Commonwealth of Puerto Rico. Telecinco’s corporate offices are located

          at 1519 Ponce de León Ave., First Bank Building, 15th Floor, Santurce, PR

          00909. It was Vizcarrondo’s employer since he provided services to the same,

          and Vizcarrondo received his employment compensation from this entity.

                                              2
 Case 3:18-cv-01753-DRD Document 6 Filed 10/24/18 Page 3 of 34



3. ARA International, LLC is a corporation created and existing under the laws of

   the Commonwealth of Puerto Rico. Its corporate offices are located at 1519

   Ponce de León Ave., First Bank Building, 15th Floor, Santurce, PR 00909. It

   was also Vizcarrondo’s employer since he provided services to this entity, and

   Vizcarrondo received employment compensation from this company through

   direct payment by Telecinco, Inc., which had an intra-company arrangement

   concerning shared services between several companies.

4. ERA International Corporation is a corporation created and existing under the

   laws of the Commonwealth of Puerto Rico. Its corporate offices are located at

   1519 Ponce de León Ave., First Bank Building, 15th Floor, Santurce, PR 00909.

   It was also Vizcarrondo’s employer since he provided services to this entity, and

   Vizcarrondo received employment compensation from this company through

   direct payment by Telecinco, Inc., which had an intra-company arrangement

   concerning shared services between several companies.

5. Hacienda Tres Hermanos, Inc. is a corporation created and existing under the

   laws of the Commonwealth of Puerto Rico. Its corporate offices are located at

   1519 Ponce de León Ave., First Bank Building, 15th Floor, Santurce, PR 00909.

   It was also Vizcarrondo’s employer since he provided services to this entity, and

   Vizcarrondo received employment compensation from this company through

   direct payment by Telecinco, Inc., which had an intra-company arrangement
                                     3
 Case 3:18-cv-01753-DRD Document 6 Filed 10/24/18 Page 4 of 34



   concerning shared services between several companies.

6. Hacienda Igualdad, Inc. is a corporation created and existing under the laws of

   the Commonwealth of Puerto Rico. Its corporate offices are located at 1519

   Ponce de León Ave., First Bank Building, 15th Floor, Santurce, PR 00909. It

   was also Vizcarrondo’s employer since he provided services to this entity, and

   Vizcarrondo received employment compensation from this company through

   direct payment by Telecinco, Inc., which had an intra-company arrangement

   concerning shared services between several companies.

7. Defendants Josefina Ramirez de Arellano (“JRA”) and Jorge Soltero are natural

   persons citizens of the United States residents of the Commonwealth of Puerto

   Rico who, per Plaintiffs’ belief, are married to each other under the conjugal

   partnership regime, which is also included as a defendant. JRA is a stockholder,

   director and secretary of Telecinco.

8. Defendant Andrés Ramirez de Arellano (“ARAP”) is a natural person citizen of

   the United States, resident of the Commonwealth of Puerto Rico. ARAP is

   director of Telecinco and, also, is interim president of the Telecinco.

9. Defendant Paul Hopgood (“Hopgood”) and Jane Doe are natural persons citizen

   of the United States, residents of the Commonwealth of Puerto Rico, who per

   Plaintiff’s belief, are married to each other under the conjugal partnership

   regime, which is also included as a defendant.        Hopgood is a director of
                                      4
 Case 3:18-cv-01753-DRD Document 6 Filed 10/24/18 Page 5 of 34



   Telecinco. Jane Doe is the fictitious name used to designate Hopgood’s wife

   whose identity is unknown at this time.

10. Defendants Insurance Company A, Insurance Company B, and Insurance

   Company C, are insurance companies designated with fictitious names because

   their identities are unknown at this time, who issued policies which provide

   coverage of the claims contained herein.

                       III. JURISDICTION AND VENUE

11. Plaintiffs bring their complaint under federal diversity jurisdiction, 28 U.S.C.

   §1332, as the parties are completely diverse in citizenship and the amount of

   controversy exceeds $75,000.

12. The Court’s supplemental jurisdiction is also invoked by the Plaintiffs pursuant

   to 28 U.S.C. § 1367 to hear the local law claims because these are so related to

   the claims over which the Court has original jurisdiction that they form part of

   the same case or controversy under Article III of the United States Constitution.

13. Supplemental Jurisdiction is specifically invoked for this Court to hear and

   decide pendent claims arising under Puerto Rico Law 115, under Article 1802

   and 1803 of the Puerto Rico Civil Code, under the Puerto Rico Constitution,

   under the Puerto Rico Civil Code for breach of contract, and under any other

   applicable laws of the Commonwealth of Puerto Rico.

14. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(1) and (2), since
                                      5
      Case 3:18-cv-01753-DRD Document 6 Filed 10/24/18 Page 6 of 34



        this is the judicial district where the events, conduct and/or omissions giving rise

        to the instant Amended Verified Complaint occurred.

                              IV. STATEMENT OF FACTS

Background

     15. Telecinco was founded by Mr. Vizcarrondo’s grandfather Mr. Alfredo Ramirez

        de Arellano who was married to Mrs. Esther del Valle (the “Grandparents”).

        Between them they fathered three children: Gloria Ramirez de Arellano

        (“GRA”), Josefina Ramirez de Arellano (“JRA”) and Alfred Ramirez de

        Arellano. Vizcarrondo is son to GRA.

     16. During the first half of the 2000’s Vizcarrondo worked as Head of Portfolio

        Management for ING Bank in Geneva, Switzerland.              At his grandfather’s

        request, Mr. Vizcarrondo moved his family to Puerto Rico and assumed the

        Vice-Presidency of Telecinco and its related corporate affiliates in the year 2005.

        A few years later, Vizcarrondo was named President.

     17. On June 18, 2007, the Grandparents created several voting trusts as to their

        shareholdings in Telecinco and other entities, wherein Vizcarrondo’s mother,

        GRA, was designated as trustee for a term of 10 years.

     18. The designation of GRA as Trustee, coupled with Alfredo Ramirez de

        Arellano’s designation of Vizcarrondo as his successor to lead Telecinco and

        other family companies, incensed JRA and prompted her to file multiple
                                           6
 Case 3:18-cv-01753-DRD Document 6 Filed 10/24/18 Page 7 of 34



   complains against GRA, Vizcarrondo and the Grandparents.

19. On August 2007, JRA filed a complaint wherein she alleged that the

   Grandparents were being abused by GRA and Vizcarrondo and sought a

   protective order on their behalf. The complaint was dismissed.

20. On August 2007, JRA also filed a complaint against Plaintiffs and GRA

   requesting that the voting trust be declared null and void and sought damages

   against GRA and Vizcarrondo, his wife and the conjugal partnership formed

   between. JRA alleged, amongst other things, that they had allegedly manipulated

   the Grandparents, that the voting trust was executed under deceit (“dolo”) and/or

   intimidation perpetrated by GRA and Vizcarrondo, and that the Grandparents’

   assets were being mishandled. After numerous amendments to the complaint,

   the complaint was also dismissed.

21. On October 2007, JRA filed another complaint. This time, JRA requested that

   the Grandparent be declared incompetent and that a legal guardian be assigned.

   In that case, the Public Attorney for Family Affairs (“Procuradora de Asuntos

   de Familia”) requested its dismissal because, per her report, there was no factual

   basis for JRA’s request and JRA wanted to use the complaint as a “fishing

   expedition” into the Grandparent’s medical records.

22. On October 2007, JRA also filed with the Federal Communications Commission

   (“FCC”) an opposition, in reconsideration, to an Application for Consent to
                                       7
         Case 3:18-cv-01753-DRD Document 6 Filed 10/24/18 Page 8 of 34



           Transfer Control of Telecinco, Inc. JRA’s petition before the FCC was also

           denied.

       23. Mrs. Esther del Valle passed away on January 2010 and on April 2010 Mr.

           Alfredo Ramirez de Arellano, by agreement between the parties, was declared

           legally incompetent. A year later, on May 2011, Mr. Alfredo Ramírez de

           Arellano passed away.

       24. In February 2011, Telecinco and Vizcarrondo entered into an Employment

           Agreement (the “Employment Agreement”). As part of such employment

           agreement with Telecinco, Vizcarrondo was also named President the of all

           codefendant companies Telecinco, Inc., ARA International, LLC, ERA

           International Corporation, Hacienda Tres Hermanos, Inc., and Hacienda

           Igualdad, Inc.

       25. Vizcarrondo provided services for all of such entities mentioned in the preceding

           paragraph and acted as Chief Executive Officer (CEO)1 of each corporation. He

           was also the President of the Board of Directors of each corporation.

       26. As per the specific provisions of the Employment Agreement, Vizcarrondo is

           entitled to a payment of $500,000 in the event Telecinco terminates the



1
    The Employment Agreement indicates that Vizcarrondo was the “Chief Operating
    Officer” of all such entities, although he really was the Chief Executive Officer, since
    there was no officer with a higher rank than Vizcarrondo in any of such corporations or
    the board of directors of such corporations.
                                             8
        Case 3:18-cv-01753-DRD Document 6 Filed 10/24/18 Page 9 of 34



         employment relationship without cause or if “Vizcarrondo can show that he

         terminated [the] Agreement for good cause”, provided that Vizcarrondo has first

         provided Telecinco notice and time to correct the conduct which propitiated the

         termination of the employment relationship. Also, in either case, the

         Employment Agreement stipulates that Vizcarrondo shall also be entitled to a

         fee of 5% of the proceeds from the sale of Telecinco, substantially all its assets,

         or a sale amongst stockholders if such sale occurs within 18 months of the

         termination of the employment relationship.

      27. As recognized by Telecinco’s Board of Directors on numerous occasions, under

         Vizcarrondo’s leadership, Telecinco thrived. Among other things, Telecinco

         grew from one local station limited to the western part of the island, to one of

         the largest television companies in Puerto Rico with seven stations and four

         channels. Revenues doubled during a time when the advertising market was

         shrinking, and the economy was in recession. Today, Telecinco and its affiliated

         entities, are more diversified, have greater financial health and serve three times

         as many customers compared to the time Vizcarrondo took over as president.

      28. On June 18, 2017 the Voting Trust expired.

Vizcarrondo’s Job conditions after the Voting Trust expired

      29. On September 1st, 2017, to extend an olive-branch to JRA, Vizcarrondo wrote

         her a letter in which he invited JRA to “leave the differences aside” and to “work
                                            9
            Case 3:18-cv-01753-DRD Document 6 Filed 10/24/18 Page 10 of 34



               together” for the good of Telecinco. In turn, JRA responded stating that she will

               not forgive him or his mother for the past, accused Vizcarrondo of acts that could

               construe dishonesty (“actos de dudosa honestidad”) and to have provided

               disinformation. Also, JRA asserted that Vizcarrondo’s mother is the epitome of

               laziness (“epitome de la vagancia”), of having “interior demons”, of mental

               health problems (“tostadera”) and lack business sense. Finally, in a veiled threat

               JRA stated that there are people equally or more capable to run the Companies

               (“Hay otras personas igual o mejor capacitadas para dirigir [las] empresas”), that

               she was going to modify some things (“modificar algunas cosas”) and that

               sooner or later she would be there (“tarde o temprano estaré allí”).

           30. Vizcarrondo responded to JRA by letter of November 17, 2017, where he

               cautioned that her behavior constitutes harassment and demanded that she cease

               her direct and indirect attacks towards him and his family.

           31. On December 15, 2017, a Stockholder’s meeting to elect the members of the

               board was held. Driven by JRA, the discussion became aggressive and

               disorganized. JRA and ARAP’s mother2 brought forth candidates that had not

               been vetted by the Board, brought their attorneys into the meeting, blocked GRA

               from nominating herself as director without an explanation and, in general,




2
    ARAP’s mother, Mrs. Gloria Paredes, acts as legal guardian for ARAP’s father.
                                                         10
 Case 3:18-cv-01753-DRD Document 6 Filed 10/24/18 Page 11 of 34



   created an atmosphere of confusion and hostility. After the meeting, JRA

   admitted that it had all been pre-planned by her and ARAP’s mother, Georgina

   Paredes. Triumphant, JRA expressed, referring to Vizcarrondo, that “they would

   keep him for now because they needed him”.

32. Effective January 1st, 2018, JRA became a member of the Board of Directors of

   Telecinco (the “Board”). JRA, now with the help of ARAP and Hopgood

   (hereinafter JRA, ARAP and Hopgood shall be referred to as the “Individual

   Defendants”), in common accord, began a campaign to oust Vizcarrondo from

   Telecinco, by humiliating and insulting him, undermining his authority, taking

   away his functions, putting into question his honesty, by ordering staff around

   and hiring new law firms without consulting management, without considering

   proposals and without previous Board approval. Also, under false pretenses,

   without any reasonable basis and without prior Board approval, the Individual

   Defendants hired a Certified Public Accountant to do a forensic audit of Mr.

   Vizcarrondo’s dealings with the Company going back ten years.

33. On several Board meetings, director and CPA Mr. Eduardo Gonzalez-Green

   (“Gonzalez-Green”) and Vizcarrondo questioned the necessity, motives and

   objectives of the forensic audit ordered by the Individual Defendants with

   Telecinco’s funds, but no reasonable explanation was provided. The Individual

   Defendants lied, stating that the hiring of the forensic accountants did not have
                                     11
 Case 3:18-cv-01753-DRD Document 6 Filed 10/24/18 Page 12 of 34



   a specific objective and that the reason for their hiring was to have them at the

   ready in the event a need arose for a consultation. The Board agreed that any

   assignment to be given to the auditors would require the Board’s previous

   approval.

34. Due to the above, on May 18, 2018, as required by the Employment Agreement,

   Vizcarrondo complained to the Board of Directors of Telecinco (which included

   all other co-defendant companies since they all shared the same members in their

   respective board of directors), of the harassment and hostile work environment

   that he was being subjected to by JRA, ARA and Hopgood with the intent of

   forcing him out of his job, demanded that it cease immediately and that

   corrective measures be taken.

35. Telecinco never responded to Vizcarrondo’s letter.

36. Nevertheless, on June 6, 2018, the Individual Defendants as “members of the

   Board of Directors of Telecinco, Inc.” sent Vizcarrondo a letter denying that any

   harassment had taken place. However, in an apparent admission of wrongdoing

   by JRA, the Individual Defendants classified JRA’s actions as “personal or

   family differences or conflicts”.

37. To the best of Plaintiff’s knowledge, Telecinco did not initiate an investigation

   into the facts alleged by Vizcarrondo, as required by the Employee Manual, nor

   did Telecinco take, or offer to take, any corrective action. To the contrary,
                                       12
 Case 3:18-cv-01753-DRD Document 6 Filed 10/24/18 Page 13 of 34



   Defendants’ efforts to oust Vizcarrondo intensified and he was further retaliated

   against for having opposed to Defendants’ illegal employment practices.

38. On July 23, 2018, without any valid reason or explanation, Vizcarrondo was

   removed as treasurer of Telecinco and substituted by ARAP. On that same date,

   the Board withdrew Vizcarrondo’s authority to make electronic bank transfers.

   During Board Meetings, on and off the record, the Individual Defendants

   expressed their disdain for Vizcarrondo and his family and that they did not trust

   him.

39. JRA even admitted to CPA Gonzalez-Green that she had a strategy to deal with

   Vizcarrondo and it was to be little by little.

40. During July 2018, taking advantage of the fact that Vizcarrondo was traveling

   outside of Puerto Rico, ARAP visited the offices of Telecinco with the forensic

   accountant. During his visit, ARAP introduced the forensic auditor to

   Telecinco’s staff, required Telecinco’s employees’ cooperation as to the forensic

   audit and that a space be provided within Telecinco’s offices so that the forensic

   accountant could perform his investigation into Vizcarrondo.

41. Vizcarrondo objected ARAP’s actions inasmuch, amongst other things, ARAP

   did not have the authority to give orders to staff, the Board had not authorized

   the assignment of any work to the auditors, there was no estimate of cost for the

   work to be performed, the Board had not authorized any budget for the audit and
                                      13
 Case 3:18-cv-01753-DRD Document 6 Filed 10/24/18 Page 14 of 34



   the Individual Defendants had failed to provide a justification for the audit.

42. On July 6, 2018, the only Director of the Corporation not involved in the

   controversy, CPA Gonzalez-Green, recognizing the illegality of his fellow board

   members’ actions, sent a communication to the Board questioning the motives

   and necessity of the forensic audit and classifying the investigation as an

   “expedition”.

43. Defendants disregarded the objections of Vizcarrondo and CPA González-Green

   and proceeded to audit Vizcarrondo’s dealings with Telecinco within the offices

   of Telecinco, during business hours, in view of Telecinco’s employees.

44. The decision to introduce the forensic accountant to the employees and to hold

   the investigation into Vizcarrondo within Telecinco’s offices, during working

   hours, was made by the Individual Defendants with the intent of causing

   Vizcarrondo harm, to damage his reputation, to put his honesty into question in

   front of Telecinco’s employees, and to create a rift between Vizcarrondo and the

   employees of Telecinco.

45. Six days later, on July 12, 2018, CPA Gonzalez-Green critiqued the hiring of

   Mr. Carlos Díaz-Olivo as attorney for Telecinco inasmuch he had a clear conflict

   of interest. Mr. Díaz-Olivo had previously represented JRA in matters related to

   Telecinco and had even attended a stockholder’s meeting on her behalf. On that

   same day, and just six days after CPA Gonzalez-Green classified the forensic
                                     14
 Case 3:18-cv-01753-DRD Document 6 Filed 10/24/18 Page 15 of 34



   audit as an “expedition”, CPA Gonzalez-Green, was removed as director of

   Telecinco by JRA and ARAP’s mother without an explanation or basis.

46. On July 19, 2018, with the control of Telecinco’s Board, the Individual

   Defendants removed Telecinco’s Secretary, who had served for several years

   and substituted her with JRA. Additionally, on July 25, 2018, the Board

   controlled by the Individual Defendants, in order to assert unfettered control

   over the forensic audit, decided to create and “audit committee” and named

   ARAP, JRA and Hopgood as its members.

47. On August 7, 2018, without any explanation or justification, ARAP signed all

   the expense account checks for all employees, except for Vizcarrondo’s check

   for $500.00.

48. On August 9, 2018, due to pervasive nature the harassment perpetrated by

   Defendants against Vizcarrondo, including attacks to his reputation and dignity,

   change in working conditions, the taking away of his authority, attacks on his

   family, Defendants’ refusal to honor Vizcarrondo’s compensation and benefits

   (including the stock option plan as stated below), and others, Vizcarrondo was

   forced and had no other reasonable alternative but to terminate the employment

   relationship with Telecinco.

49. After trying numerous times with the Defendants to seek a resolution,

   Vizcarrondo did not obtain any remedy for the retaliatory treatment that he was
                                    15
      Case 3:18-cv-01753-DRD Document 6 Filed 10/24/18 Page 16 of 34



        subjected to.

     50. Defendants’ conduct that forced Vizcarrondo to resign constitutes a constructive

        discharge and retaliation under the applicable statutes.

The Stock Options

     51. As part of Vizcarrondo’s “Employment Benefits and Expenses” the

        Employment Agreement provides that “[a]t the discretion of the Company’s

        Board of Directors, Vizcarrondo will be eligible to receive options under the

        stock option plan”.

     52. On July 1st, 2013, Telecinco approved a Senior Executive Stock Option Plan (the

        “Plan”) wherein Telecinco set out the terms and conditions applicable to the

        issuance of stock options to Senior Executives of Telecinco. The Plan provides,

        amongst other things, that once the option rights are granted, the Plan shall not

        be modified in a way that adversely impacts grantee, without such grantee’s

        consent. Additionally, the Plan provides that “[u]pon vesting and exercising of

        the Common Stock share certificates… the Recipient shall have all the rights of

        a stockholder of ‘The Corporation’ with respect to the shares of Common

        Stock.”

     53. On November 12, 2013, Telecinco issued a Stock Option Certificate in which it

        granted Vizcarrondo the option to purchase 2,500 shares of Telecinco at a strike

        price of $934.00 per share. The Stock Option Certificate states that the options
                                          16
 Case 3:18-cv-01753-DRD Document 6 Filed 10/24/18 Page 17 of 34



   are “Fully vested as of the date of Grant”.

54. On May 4th, 2017, the Board unanimously recognized that the stock options

   under the Plan may be exercised on a cashless basis and modified the Plan

   accordingly. ARAP was part of the Board at the time, he participated in the

   meeting and approved the cashless exercise of the stock options.

55. During the month of January 2018, Vizcarrondo exercised his option rights over

   3 shares of stock of Telecinco paying $2,802 from his own funds and, on

   February 1, 2018, Telecinco issued the certificate of stock number 44 wherein it

   recognized Vizcarrondo as the lawful owner of three shares of its stock.

56. During the Board meeting held on January 26, 2018, recognizing Vizcarrondo’s

   stock option rights JRA asked him if he would exercise his options in the event

   of the sale of the company, to which Vizcarrondo answered in the affirmative.

   Moreover, during the Board meeting of February 2, 2018, there was an extensive

   discussion of the value of each shareholder’s participation in the Company in

   the event of its sale and a cashless exercise of Vizcarrondo’s stock options.

   During the Board meeting of February 2, 2018, Vizcarrondo also informed the

   Board that he had exercised his option rights over three shares of stock, with no

   objections of the directors. The Individual Defendants participated in both

   meetings and the discussions described above.

57. On July 11, 2018, Vizcarrondo exercised his option to purchase 876 additional
                                     17
 Case 3:18-cv-01753-DRD Document 6 Filed 10/24/18 Page 18 of 34



   shares of stock in Telecinco in a cashless manner. With his request, Vizcarrondo

   included the computations for the cashless exercise which were validated by

   Telecinco’s outside auditors.

58. The following day, July 12, 2018, JRA and ARAP sent out a communication to

   the secretary of the corporation ordering her to abstain from taking any action

   regarding Vizcarrondo’s stock option exercise and calling for an extraordinary

   meeting of the Board for July 16, 2018.

59. During the July 16, 2018 Board meeting, JRA questioned Vizcarrondo’s motive

   for exercising the option rights; questioned the justification of the Plan

   inasmuch, from her perspective, “it takes away a portion of the inheritance of

   other people” and stated that she believes the stock options “are not part of his

   compensation”. In addition, despite the discussions in the previous Board

   meetings, Hopgood and ARAP attacked Vizcarrondo, accusing him of hiding

   from the Board the fact that the Board approved a cashless exercise of the options

   (as had been previously discussed) and of having a conflict of interest in the

   exercise of his options because as president he had knowledge of the Company’s

   dealings.

60. Despite the Board’s approval and/or acknowledgment of Vizcarrondo’s stock

   options on numerous occasions (under different directors); the fact that outside

   counsel for Telecinco drafted the Plan; that an opinion of independent counsel
                                     18
 Case 3:18-cv-01753-DRD Document 6 Filed 10/24/18 Page 19 of 34



   was procured before the approval of the Plan; that an opinion of outside counsel

   for the approval of the cashless exercise was obtained; and the fact that Telecinco

   had already issued three shares to Vizcarrondo, Defendants decided to hire

   attorneys and accountants to go on a fishing expedition to justify denying

   Vizcarrondo’s stock option rights, under the guise of responsible corporate

   action.

61. Almost two months after Vizcarrondo’s exercise of his options for 876 shares,

   and despite Vizcarrondo’s repeated requests, Telecinco and its secretary, JRA,

   without any legal basis refused to issue the corresponding stock certificates.

   This, coupled with the facts stated above, constituted a constructive discharge

   which forced Vizcarrondo out of his job on August 9, 2018.

62. Despite the foregoing, and after recognizing Vizcarrondo’s ownership of the

   three shares of stock for which a certificate was issued, on August 13, 2018,

   ARAP sent a communication to all shareholders, including Vizcarrondo,

   informing them that he had been named interim President.

63. Additionally, on September 7, 2018, also recognizing Vizcarrondo as a

   shareholder, ARAP invited Vizcarrondo to an Extraordinary Shareholder’s

   meeting to be held on September 11, 2018.

64. Nonetheless, the same day of the stockholder’s meeting, Vizcarrondo received

   a letter from ARAP stating that, on a Board of Directors meeting held the day
                                     19
 Case 3:18-cv-01753-DRD Document 6 Filed 10/24/18 Page 20 of 34



   before, they had decided not to honor the stock option rights conferred and

   exercised by Vizcarrondo. Thus, the Board would not recognize Vizcarrondo as

   a shareholder of the 876 shares exercised on July 11, 2018. Additionally, per the

   communication, Defendants decided to take the law into their own hands and

   unilaterally declared null and void Vizcarrondo’s ownership of the three shares

   for Vizcarrondo had paid with cash and for which a stock certificate had been

   issued.

65. Evidencing their bad faith, in their communication, Defendants even fail to

   provide any factual or legal basis for their refusal of honor Vizcarrondo’s rights

   as a shareholder. Defendants simply limited their argument to a vague allegation

   that some unspecified legal requirements were not followed and that some

   unidentified fiduciary duties were not adhered to.

66. Vizcarrondo attempted to participate in the September 11, 2018 Stockholders

   meeting but was denied entry to the meeting.

67. On September 14, 2018, Vizcarrondo, through counsel, wrote to ARAP, as

   Interim-President of Telecinco, demanded that certificates representing

   ownership of option exercised be issued and that his rights as a shareholder be

   respected. Also, Vizcarrondo cautioned that any distribution of dividends would

   be illegal. Thus, under article 5.22 of the Puerto Rico General Corporations Law,

   the directors would be personally held liable. Telecinco did not respond to
                                     20
 Case 3:18-cv-01753-DRD Document 6 Filed 10/24/18 Page 21 of 34



   Vizcarrondo’s letter.

68. On September 21, 2018, Vizcarrondo wrote to the other members of the Board

   and stated that, as a Board member he has a right to participate in all Board

   meetings, that he is not being notified of Board meetings as required by

   Telecinco’s By-Laws and, consequently, all actions taken by the Board without

   notice to him are null and void. Telecinco also ignored Vizcarrondo’s

   communication.

69. In addition, after Vizcarrondo’s wrongful and illegal discharge from his

   employment, Telecinco has distributed dividends and made monetary

   distributions to all of its stockholders, except for Vizcarrondo.

70. Telecinco and the remaining co-defendants not only have conspired to deprive

   Vizcarrondo from dividends and/or distributions that he may also be entitled to,

   but have also conspired to deprive Vizcarrondo of his stocks, his stock options,

   and his rights (including the decision-making and voting rights) concerning the

   defendant companies.

71. Defendants’ poor and inexperienced administration of the defendant companies,

   as well as their continued and blatantly exhibited bad faith and retaliatory animus

   against Plaintiff Vizcarrondo, puts at serious risk Vizcarrondo’s interests and

   rights in Telecinco in a manner that will cause the Plaintiffs irreparable harm.


                                     21
 Case 3:18-cv-01753-DRD Document 6 Filed 10/24/18 Page 22 of 34



                         V. CAUSES OF ACTION

              FIRST CAUSE OF ACTION
  CONTRACTUAL COMPENSATION FOR UNJUST DISMISSAL

72. Plaintiffs incorporate all paragraphs of this Complaint as if fully set forth herein.

73. In compliance with the requirements of the Employee Contract, Vizcarrondo put

   Telecinco on notice of the illegal conduct that he was being submitted to,

   requested that the conduct cease, and that appropriate corrective action be taken.

74. Telecinco failed to respond to Vizcarrondo’s request, failed to take corrective

   action and failed to provide a harassment free environment as required in

   Telecinco’s Employee Manual.

75. The lack of action by Telecinco and continued acts by the Individual Defendants

   against Vizcarrondo, left him no choice but to terminate the employment

   relationship, configuring a constructive discharge, entitling Vizcarrondo to the

   amounts agreed to in the Employment Agreement.

76. Under the prevailing circumstances, and after having exhausted every possible

   option and alternative available, Vizcarrondo had no other reasonable alternative

   but to resign to his employment, to avoid the harassment, humiliation, attacks

   on his dignity and self-esteem, continued breach of his employment agreement

   and contracts executed between the parties, and the illegal conduct that he was

   being a victim of, all of which was causing him and continues to be the source

                                       22
 Case 3:18-cv-01753-DRD Document 6 Filed 10/24/18 Page 23 of 34



   of great emotional, physical, and mental damages, among others.

                 SECOND CAUSE OF ACTION
       UNLAWFUL RETALIATION UNDER PUERTO RICO LAW 115

77. Plaintiffs incorporate to this section all previous paragraphs of this Complaint as

   if fully set forth herein.

78. Defendants committed unlawful employment practices when they retaliated

   against Vizcarrondo for his complaints and opposition to the Defendant’s illegal

   employment practices.

79. Vizcarrondo’s complaints and opposition were also protected from retaliation by

   Puerto Rico Law 115.         However, the Defendants disregarded the specific

   provisions of Puerto Rico Law 115 and continued putting undue pressure on

   Vizcarrondo and even increased the same with their actions in a retaliatory

   manner until they ultimately constructively discharged him from his

   employment.

80. As the direct and proximate result of Defendants’ unlawful, willful and

   intentional violation of Vizcarrondo’s statutory rights, he has suffered, among

   others, severe mental anguish, emotional distress, anxiety, loss of employment

   and future employment opportunities, loss of wages and benefits, pain and

   suffering, loss of sleep, depression, loss of self-esteem, loss of appetite, physical,

   mental and moral compensatory damages, for which the Defendants are jointly

                                       23
 Case 3:18-cv-01753-DRD Document 6 Filed 10/24/18 Page 24 of 34



   liable. Vizcarrondo continues to suffer this damages and injuries to this date and

   it is anticipated that he will continue to suffer these damages in the future.

81. Defendant’s conduct and employment actions and practices are unlawful in

   violation of Puerto Rico Law 115.

82. As a result of the violation of Vizcarrondo’s rights under the above-mentioned

   statute, the Defendants are liable for all damages caused to him as a result of

   their illegal actions and omissions. Vizcarrondo is entitled to the rights and

   remedies provided by Puerto Rico Law 115 including, but not limited to,

   compensatory damages, lost wages and benefits (back pay and front pay), double

   damages, attorneys’ fees, and to all remedies afforded by the applicable laws

   invoked herein, and as requested in the “Prayer for Relief” portion of this

   Complaint.

                   THIRD CAUSE OF ACTION
            EMPLOYEE COMPENSATION – STOCK OPTIONS

83. Plaintiffs incorporate to this section all previous paragraphs of this Complaint

   as if fully set forth herein.

84. In recognition of his achievements and as a performance incentive, Telecinco

   granted Vizcarrondo the option to purchase 2,500 shares of stock.

85. Vizcarrondo complied with all the requirements of the Plan and acquired a total

   of 879 shares.

                                      24
 Case 3:18-cv-01753-DRD Document 6 Filed 10/24/18 Page 25 of 34



86. Defendants, as part of their illicit conduct toward Vizcarrondo, have deprived

   Plaintiffs of the shares of stock they are entitled to and Vizcarrondo’s rights as

   a shareholder of Telecinco.

87. The Defendants are liable to the Plaintiffs for all damages caused to them as a

   result of Defendants’ illegal actions and omissions. Vizcarrondo is entitled to

   compensatory damages, loss of value in the stocks, and to all remedies afforded

   by the applicable laws invoked herein, and as requested in the “Prayer for Relief”

   portion of this Complaint.

                     FOURTH CAUSE OF ACTION
                     EMPLOYEE BENEFITS OWED

88. Plaintiffs incorporate to this section all previous paragraphs of this Complaint as

   if fully set forth herein.

89. As part of Vizcarrondo’s employee benefits, Telecinco agreed to make him a

   monthly payment of $1,000 for his expenses.

90. As part of his compensation, Vizcarrondo had a right to a guaranteed yearly

   bonus of $52,200 and a Life Insurance Savings Plan benefits in the amount of

   $25,000 a year.

91. Defendants, as part of their illegal conduct towards Vizcarrondo, have without

   justification withheld a $500.00 payment for expenses. Also, Defendants have

   withheld the proportional share of the guaranteed bonus due to Vizcarrondo in

                                      25
 Case 3:18-cv-01753-DRD Document 6 Filed 10/24/18 Page 26 of 34



   the amount of $30,333.33 and the proportional share of the Savings plan in the

   amount of $14,583.33.

92. The Defendants are liable to the Plaintiffs for all damages caused to them as a

   result of Defendants’ illegal actions and omissions. Vizcarrondo is entitled to

   compensatory damages, the payment of monetary amounts owed and those that

   will continue to accrue during the course of this litigation, and to all remedies

   afforded by the applicable laws invoked herein, and as requested in the “Prayer

   for Relief” portion of this Complaint.

                        FIFTH CAUSE OF ACTION
                        BREACH OF CONTRACTS

93. Plaintiffs incorporate to this section all previous paragraphs of this Complaint as

   if fully set forth herein.

94. The Defendants breached, among others, Vizcarrondo’s Employment

   Agreement, their own Employee Manual, and the stock purchase agreement.

95. Accordingly, the Defendants are jointly liable to the Plaintiffs for all the

   damages resulting for their breach of contracts, as well as Defendants’ illegal

   actions and omissions.

                   SIXTH CAUSE OF ACTION
              DAMAGES FOR FAILURE TO PROVIDE A
                HARASMENT-FREE WORKPLACE

96. Plaintiffs incorporate to this section all previous paragraphs of this Complaint as


                                      26
  Case 3:18-cv-01753-DRD Document 6 Filed 10/24/18 Page 27 of 34



     if fully set forth herein.

 97. Telecinco’s Employee Manual (the “Manual”) recognizes that “every person has

     a right to be treated with respect, without discrimination, harassment

     (“acosado”), disturbance, to be humiliated or to be subject of mockery for any

     reason”. Additionally, the Manual provides that “the Company commits itself to

     maintain a workplace where the employees are free from fear, disturbance or

     that it could create any type of harassment or of illegal conduct”. Telecinco’s

     harassment policy “encompasses every type of illegal harassment” and provides

     that “no employee has to permit, nor does he/she have to submit to, harassment

     prohibited under this policy, indistinctive of the position or rank of the alleged

     harasser”.

 98. In the event of a complaint of harassment, the Employee Manual provides that

     Telecinco shall investigate the matter.

 99. Telecinco breached its obligations towards Vizcarrondo to a harassment free

     environment, failed to investigate Vizcarrondo’s complaint and failed to take

     corrective action entitling plaintiffs to damages.

100. The Defendants are liable to the Plaintiffs for all damages caused to them as a

     result of Defendants’ illegal actions and omissions that were also in breach of

     contract. Vizcarrondo is entitled to receive compensatory damages, and to all

     remedies afforded by the applicable laws invoked herein, and as requested in the
                                       27
   Case 3:18-cv-01753-DRD Document 6 Filed 10/24/18 Page 28 of 34



     “Prayer for Relief” portion of this Complaint.

                 SEVENTH CAUSE OF ACTION
            DAMAGES UNDER ARTICLES 1802 AND 1803 OF THE
                     PUERTO RICO CIVIL CODE

101. Plaintiffs incorporate to this section all previous paragraphs of this Complaint as

     if fully set forth herein.

102. Defendants’ negligent and illegal conduct constituted the proximate cause of

     Plaintiffs’ damages and injuries.

103. Aside from the damages resulting as a direct consequence of Defendants’

     negligent and intentional actions as described above, the Individual Defendants,

     after a letter of intent for the sale of the assets of Telecinco had been executed

     with a serious and potential buyer for a minimum price of $11,800,000,

     sabotaged the sale transactions and refused to sell the Company solely to avoid

     paying to Vizcarrondo the fee of 5% of the sale of the Company to which he is

     entitled by virtue of his Employment Agreement. As a result of the Individual

     Defendants’ actions, Plaintiff lost $590,000 for which the Defendants are jointly

     liable and responsible.

104. Defendants are jointly and vicariously liable for their acts and omissions, as well

     as for the acts of their employees or representatives, as they have caused

     damages ‘to the Plaintiffs through their negligent and/or willful acts under

     Articles 1802 and 1803 of the Puerto Rico Civil Code.
                                         28
     Case 3:18-cv-01753-DRD Document 6 Filed 10/24/18 Page 29 of 34



  105. As the direct and proximate result of Defendants’ unlawful, willful and

       intentional violation of Plaintiff’s statutory rights, Plaintiffs have suffered,

       among others, severe mental anguish, emotional distress, anxiety, loss of

       employment and future employment opportunities, loss of wages and benefits,

       pain, and suffering, loss of sleep, depression, loss of self-esteem, loss of appetite,

       physical, mental and moral compensatory damages, for which the Defendants

       are jointly liable. Plaintiffs continues to suffer this damages and injuries to this

       date and it is anticipated that he will continue to suffer these damages in the

       future.

  106. Plaintiffs are entitled to the rights and remedies provided by Articles 1802 and

       1803 of the Puerto Rico Civil Code, and to all remedies afforded by the

       applicable laws invoked herein, and as requested in the “Prayer for Relief”

       portion of this Complaint.

                 EIGHT CAUSE OF ACTION
DAMAGES FOR VIOLATION OF PLAINTIFFS CONSTITUTIONAL RIGHTS

  107. Plaintiffs incorporate to this section all previous paragraphs of this Complaint as

       if fully set forth herein.

  108. The actions and omissions of Defendants constitute a tort and a violation of the

       right to dignity and privacy, as well as a safe workplace, pursuant to Article II

       §§1, 8 and 16 of the Constitution of the Commonwealth of Puerto Rico.

                                           29
  Case 3:18-cv-01753-DRD Document 6 Filed 10/24/18 Page 30 of 34



109. The violation of Vizcarrondo’s constitutional rights have caused substantial

     damages to Plaintiffs entitling them to damages under Article 1802 the Puerto

     Rico Civil Code.

                         VI. DEMAND FOR JURY TRIAL

110. All the preceding paragraphs are repeated and realleged as if fully set forth

     herein.

111. Plaintiffs hereby request that all causes of action and claims be tried before a

     jury.

                        VII. PRAYER FOR RELIEF

 WHEREFORE, Plaintiffs pray that this Court for the following relief:

 1. Enter a Declaratory Judgment recognizing that the acts and omissions

     complained herein constitute a constructive discharge of Vizcarrondo’s

     employment.

 2. Enter Declaratory Judgment affirming that, per the Employment Agreement,

     Vizcarrondo has a right to a fee of 5% of the sale of the Company, substantially

     all of its assets or any transaction among shareholders if such transaction takes

     place within 18 months of the termination of the employment relationship.

 3. Award Plaintiff employment benefits owed that to this date amount to

     $45,416.66.

 4. Award Plaintiff $500,000 for unjust dismissal, per the Employment Agreement.

                                       30
 Case 3:18-cv-01753-DRD Document 6 Filed 10/24/18 Page 31 of 34



5. Enter Declaratory Judgment that Vizcarrondo is the rightful owner of 3 shares

   of stock effective February 1, 2018, and the owner 876 shares of stock in

   Telecinco effective July 11, 2018, entitling him to the rights of a stockholder,

   from the effective date, including any distribution of dividends.

6. Issue preliminary and permanent injunctive relief in the form of an order

   preventing the Defendants and its agents, successors, employees, attorneys and

   those acting in concert with them from engaging in practices which infringes

   Plaintiffs’ rights as shareholders of Telecinco, including the distribution of

   dividends excluding Vizcarrondo’s rights over his 879 shares of stock.

7. In the event that Plaintiffs are prevented from exercising their stock options or

   if the Plan is declared void due to Defendants’ negligence or their failure to

   comply with any legal requirement, Plaintiffs request to be compensated in an

   amount no less than $1,264,599.72 ($1,438.68 per share).

8. Enter a Declaratory Judgment that the acts complained herein violated Plaintiff’s

   right to be free from harassment in the workplace as well as Vizcarrondo’s right

   to privacy, dignity and to a safe working environment pursuant to the

   Constitution of the Commonwealth of Puerto Rico.

9. Award Vizcarrondo no less than $1,500,000 in compensatory damages for the

   retaliation that he was a victim of, as well as double damages as mandated by

   Law 115.
                                     31
 Case 3:18-cv-01753-DRD Document 6 Filed 10/24/18 Page 32 of 34



10. Award Vizcarrondo compensatory damages for the emotional distress and

   damage to his reputation caused in common accord by Defendants for the breach

   of contracts, harassment, and constitutional rights’ violations in an amount no

   less than $2,500,000.

11. Award Joni T. Faris, compensatory damages for the emotional distress caused

   in common accord by Defendants in an amount no less than $1,500,000.

12. Award Plaintiff compensatory damages for back-pay, which at the present time

   amounts to no less than $70,666.67 (2.5 months of salary and benefits), and the

   same will continue to increase.

13. Award Plaintiffs compensatory damages for lost income and benefits up to his

   retirement age, which to this date amount to no less than $3,731,200. ($185,000

   base salary + $52,200 guaranteed bonuses + $9,000 health plan + $25,000

   savings plan + $68,000 expense reimbursement = $339,200 per year x 11 years

   up to retirement age).

14. Award Plaintiff double damages pursuant to the applicable statutory penalties.

15. Award Plaintiffs the cost of this action, together with reasonable attorneys' fees.

16. Award Plaintiff pre-judgment interest to each and every monetary amount that

   has been claimed in this Amended Verified Complaint and that is awarded as a

   result of the same.

17. Grant Plaintiff such other and further relief as the Court may deem just and
                                      32
        Case 3:18-cv-01753-DRD Document 6 Filed 10/24/18 Page 33 of 34



          appropriate.

                                      STATEMENT

       We, José Alberto Vizcarrondo and Joni T. Faris, of legal age, married, residents of

the State of South Dakota, under penalty of perjury, declare as follows:

   1. We are the plaintiffs in the case of reference.

   2. We have read the contents of this Amended Verified Complaint, which was

       prepared by our lawyers at our request.

   3. All the allegations of fact contained in this Amended Verified Complaint are the

       truth, either based on our personal knowledge, or because they were obtained from

       sources that we consider trustworthy.




       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 24th day of October 2018.




                                            33
       Case 3:18-cv-01753-DRD Document 6 Filed 10/24/18 Page 34 of 34




P.O. Box 195343                                         Citibank Towers, Suite 500
San Juan, Puerto Rico                                   252 Ponce de León Avenue
00919-5343                                             San Juan, Puerto Rico 00918
                             Tel. (787) 758-1400
                             Fax: (787) 758-1414
                             Cel. (787) 460-3456

                            www.laborcounsels.com
                           paula@laborcounsels.com
                           pico@laborcounsels.com

                            S/ CARLOS R. PAULA
                             Attorney for Plaintiffs
                             USDCPR NO. 212009

                        S/ JAIME E. PICÓ-RODRÍGUEZ
                              Attorney for Plaintiffs
                             USDCPR NO. 228113




                                      34
